DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 15-17, drawn to a plating film, in the reply filed on 23 September 2021 is acknowledged.  The traversal is on the ground(s) that the cited reference of Chen does not disclose the technical feature of a metal layer that comprises nanodiamond particles with a hydrophilized surface as amended into claim 1.  This is not found persuasive because the plating bath of Group III does not require the amended feature of nanodiamond particles with a hydrophilized surface.  As such, the technical feature common to all of the groups is nanodiamond particles.  As outlined in the Office Action mailed 09 August 2021, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen because Chen teaches nanometer particles that may be any particles having a particle diameter at nanometer level, such as diamond particles (i.e. diamond particles with a particle diameter at nanometer level are considered nanodiamond particles), etc. (paragraph 0027) and, as such, the technical feature of nanodiamond particles is considered to be neither novel nor inventive a posteriori over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Upon further consideration, the restriction of Group IV, claim 13, drawn to an electronic component, is withdrawn and is hereby rejoined with Group I, claims 1-10 and 15-17, drawn to a plating film.
Upon further consideration, the surface-modifying group species restriction regarding Group I previously set forth in the Office Action mailed 09 August 2021 is withdrawn and these species are hereby rejoined within Group I.
Claims 11, 12, 14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 September 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 7-8, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP 2012-092416, previously cited).
Claim 1: Koizumi teaches a composite plating film in which fine particles are dispersed in a metal matrix (paragraph 0002), where the fine particles may be diamond fine particles with an average particle size of 1-1000 nm (paragraph 0021) (i.e. the diamond fine particles are nanodiamond particles).  Koizumi teaches a hydrophilic polymer or ionic functional group is introduced on the surface of the diamond particles in order to uniformly disperse the diamond fine particles in the metal plating solution (paragraph 0022) (i.e. the nanodiamond particles have a hydrophilized surface).  The metal plating solution for forming the composite plating film may have gold ion, palladium ion, platinum ion, rhodium ion, etc. (paragraph 0020) (i.e. since gold, palladium, platinum, and rhodium are known noble metals, the metal matrix of the composite plating film may be a noble metal matrix).
While not teaching a singular example of the instantly claimed plating film, it would have been obvious to one of ordinary skill in the art before the effective filing date for the hydrophilized 
Claim 3: It is noted that the limitation of claim 3 is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed plating film.  See MPEP § 2113.  Nonetheless, Koizumi teaches where the plating film is formed by immersing the base material to be plated in a plating bath containing the plating solution (paragraph 0048), wherein the metal plating solution may include gold ion, palladium ion, platinum ion, rhodium ion, etc. (paragraph 0020) (i.e. gold, palladium, platinum, and rhodium are considered noble metals), and wherein diamond fine particles (i.e. nanodiamond particles, as outlined above) are dispersed in the metal plating solution (paragraph 0022).
Claim 7: Koizumi teaches that the diamond fine particles (i.e. the nanodiamond particles) have an average particle size (i.e. a D50 particle size is considered a reasonable approximation of an average particle size) of 1-1000 nm (paragraph 0021), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The limitation of “by scanning electron microscopy” is noted but is considered a product-by-process limitation (i.e. as a means of measuring the particle diameter) and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed plating film.  See MPEP § 2113.  
Claims 8 and 15: Koizumi teaches that a hydrophilic polymer as the functional group introduced to the surface of the diamond fine particles enhances the steric repulsive forces and can 
Claim 10: Koizumi teaches that the plating film preferably contains 0.1-15% by volume of the diamond fine particles (i.e. nanodiamonds) (paragraph 0052).  This corresponds to an area% of about 0.2-6% (estimated by taking the cube root and then squaring the volume percent), which overlaps the claimed range.  See MPEP § 2144.05.

Claims 2, 4-6, 9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (JP 2012-092416, previously cited) as applied to claim 1 above, and further in view of Komatsu et al. (JP 2012-082103, previously cited).
Claim 9: The teachings of Koizumi regarding claim 1 are outlined above. Koizumi teaches a composite plating film in which diamond fine particles (i.e. nanodiamonds as outlined above) are dispersed in a metal matrix, which may be a noble metal matrix, and wherein a hydrophilic polymer or ionic functional group is introduced on the surface of the diamond particles in order to uniformly disperse the diamond fine particles in the metal plating solution.  Koizumi teaches that precipitation of aggregated particles occurs on the surface of the plating film when the nanodiamonds are not stably dispersed (paragraph 0012).  However, Koizumi does not teach where the surface-modifying group contains a polyglycerol chain.
In a related field of endeavor, Komatsu teaches surface-modified nanodiamonds having excellent solubility and dispersibility in water (paragraphs 0004).  The surface of the surface-modified nanodiamond is modified with a polyglycerin chain (paragraph 0015) and is size-controlled (paragraphs 0008 and 0014) because being homogeneous allows the nanodiamonds to be stably dispersed in water (paragraph 0014).  

Claim 13: Koizumi teaches where the composite plating film can be used for a wide range of applications including industrial blades and tools (i.e. cutting tools) (Koizumi, paragraph 0069), and Komatsu teaches where the size-controlled surface-modified nanodiamonds can be used for surface coating cutting tools as well as for electrode plating materials (i.e. a plating film for an electronic component) (Komatsu, paragraph 0032).
Claim 16: Komatsu teaches where the weight ratio of the polyglycerin chain (i.e. the surface-modifying group) with respect to the nanodiamond is preferably 60:40 to 90:10 (i.e. 0.6-0.9 parts by mass) (paragraph 0028), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 17: Komatsu teaches where nanodiamonds surface-modified with polyglycerin chains can be obtained by ring-opening polymerization of glycidol on nanodiamonds (paragraph 0019) and the glycidol is ring-opened polymerized in terms of the introduction rate of a polyglycerin modifying group (paragraph 0027).  While not specifying the parts by mass of glycidol relative to the mass of 
Regarding Claims 2 and 4-6: It is noted that claims 2 and 4-6 recite material properties of the plating film, and these properties are considered to be present because the combination of Koizumi and Komatsu results in a substantially identical material as the instantly claimed plating film (including the details provided in the dependent claims 7-10 and 15-17, as outlined above), and substantially identical materials have the same properties or functions, absent an objective showing.  See MPEP § 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiozaki et al. (US PGPub. No. 2004/0011433) teaches a metal thin film having nano-sized diamond particles dispersed in the film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784